DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Evans et al., (US 2012/0079095 A1) teach automatically receive an update version of the content, and application of file, generate a notification for the user that the user will be able to obtain functionality, conflicts, inconsistencies, questions, or other such issues with the synchronization process. Applications, instances of content or data, or other information that should be synchronized with the current device, a similar process (or portion of the same process) can cause that information to be copied to the current device as well, such as to update new contacts on the current device, new device can be configured to communicate change information, periodically scan the devices for differences that should be synchronized to other devices. Device not only receives the optimal version of an application or instance of content at synchronization or installation, but can also automatically receive updated versions or formats, user receives updated version of the content, whenever such version is available, user submit request, receives updated data, instructions in response thereto ([0039], [0045], [0050], [0051], Fig. 6).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “generating a consistent snapshot representing a current state of the local file system when no updates are made to the local file system for a pre-determined settle time, generating a reference snapshot representing a last known state of the local file system, determining a difference between the consistent snapshot and the reference snapshot, in response to the determined difference, updating the reference snapshot by merging the consistent snapshot on top of the reference snapshot, and generating one or more synchronization events based on the updated reference screenshot”, and similarly in independent claims 12 and 18.
Dependent claims 2-11, 13-17, 19 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prahlad et al. (US 2010/0332401 A1) describe snapshot created instantly, exist on a virtual file system, gain record only files and directories, elect in a given point in time, can return existed file system when the snapshot was taken, creating, storing, retrieving, and migrating, snapshot copies of the data. An integrate management consoles to perform storage operations of the data ([0006], [0065]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154      
7/30/22